DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest primary prior art, Clarkin et al. (US 9787179, hereinafter “Clarkin”) teaches:
“A power converter (FIG. 4 shows a schematic of an embodiment of a synchronous buck converter 100), comprising a controller (Fig. 4; element 130) and a power conversion circuit (a synchronous buck converter 100, Fig. 4), wherein the power conversion circuit is configured to convert an input power provided by an input power supply (Fig. 4; element 115) for the power converter into an output power of a load (The synchronous buck converter 100, which receives energy from an input source 115 at an input voltage Vin and delivers energy to a load 125 at a load voltage Vout, Col. 6; lines 55-60), the input power supply is an external power supply connected to the power converter (The synchronous buck converter 100, which receives energy from an input source 115 at an input voltage Vin and delivers energy to a load 125 at a load voltage Vout, Col. 6; lines 55-60), and the load is an output load (Fig. 4; load 125) connected to the power converter (Fig. 4 shows load 125 is connected to the synchronous buck converter 100); the power conversion circuit comprises an inductive element (Fig. 4; inductor 40), a first switch element (Fig. 4; a high-side switch HS 110 in parallel with a diode 112), a first diode (see, diode 120 or 124; Fig. 4), and a unidirectional conduction circuit (The clamp circuit 132 includes a first clamp switch CSA 120 in parallel with a diode 122 and a second clamp switch CSB 124 in parallel with a diode 126, Col. 6; lines 55-65), wherein the inductive element is separately connected to the first switch element and the first diode (Fig. 4 shows inductor 40 is separately connected to the high-side switch 110 and diode 120 or 124), the unidirectional conduction circuit is connected in parallel to the inductive element (the clamp circuit 132 which includes CSA 120 and CSB 124 is parallel to inductor 40, see Fig. 4), the controller is separately connected to the first switch element and the unidirectional conduction circuit (Fig. 4 shows the controller 130 is separately connected to high-side switch 110 and the clamp circuit 132), and the input power supply is connected to the inductive element through the first switch element (Fig. 4 shows input voltage 115 is connected to inductor 40 via the high-side switch 110).”
The closest secondary prior art, Vinciarelli (US 8669744, hereinafter “Vinciarelli”) teaches:
“the controller (AZVS 171; Fig. 8) is configured to control on/off of the first switch element, to implement connection/disconnection between the input power supply and (The AZVS controller 172 controls the timing of switches S1 and S2 to regulate the converter output voltage, Vo, in the presence of fluctuations in input voltage and load, and to affect zero voltage switching of switches S1 and S2, i.e. to enable switches S1 and S2 to be turned on and off at substantially zero voltage, Col. 6; lines 57; Col. 7; lines 16) .”
However, Clarkin and Vinciarelli, whether taken alone or combination, do not teach or suggest the following novel features:
“the power converter comprising the controller is further configured to control the unidirectional conduction circuit to be turned on before the first switch element is turned on in a preset power conversion cycle, so that a closed loop is formed between the unidirectional conduction circuit and the inductive element, to complete reverse recovery of the first diode before the first switch element is turned on, and reduce a reverse recovery loss of the first diode, wherein the power conversion cycle is duration between two adjacent time points at which the first switch element is turned off or duration between two adjacent time points at which the first switch element is turned on”, in combination with all the recited limitations of the claim 1.
Dependent claims 2-11 are also allowable because of claim dependencies to claim 1.

With respect to the allowed independent claim 12:
, Clarkin et al. (US 9787179, hereinafter “Clarkin”) teaches:
“A communication system comprising (FIG. 4 shows a schematic of an embodiment of a synchronous buck converter 100) a power converter (a synchronous buck converter 100, Fig. 4), wherein the power converter is configured to convert an input power provided by an input power supply (Fig. 4; element 115) for the power converter into an output power of a load (The synchronous buck converter 100, which receives energy from an input source 115 at an input voltage Vin and delivers energy to a load 125 at a load voltage Vout, Col. 6; lines 55-60), the input power supply is an external power supply connected to the power converter (The synchronous buck converter 100, which receives energy from an input source 115 at an input voltage Vin and delivers energy to a load 125 at a load voltage Vout, Col. 6; lines 55-60), and the load is an output load (Fig. 4; load 125) connected to the power converter (Fig. 4 shows load 125 is connected to the synchronous buck converter 100); the power conversion circuit comprises an inductive element (Fig. 4; inductor 40), a first switch element (Fig. 4; a high-side switch HS 110 in parallel with a diode 112), a first diode (see, diode 120 or 124; Fig. 4), and a unidirectional conduction circuit (The clamp circuit 132 includes a first clamp switch CSA 120 in parallel with a diode 122 and a second clamp switch CSB 124 in parallel with a diode 126, Col. 6; lines 55-65), wherein the inductive element is separately connected to the first switch element and the first diode (Fig. 4 shows inductor 40 is separately connected to the high-side switch 110 and diode 120 or 124), the unidirectional conduction circuit is connected in parallel to the inductive element (the clamp circuit 132 which includes CSA 120 and CSB 124 is parallel to inductor 40, see Fig. 4), the controller is separately connected to the first switch element and the unidirectional conduction circuit (Fig. 4 shows the controller 130 is separately connected to high-side switch 110 and the clamp circuit 132), and the input power supply is connected to the inductive element through the first switch element (Fig. 4 shows input voltage 115 is connected to inductor 40 via the high-side switch 110).”
The closest secondary prior art, Vinciarelli (US 8669744, hereinafter “Vinciarelli”) teaches:
“the controller (AZVS 171; Fig. 8) is configured to control on/off of the first switch element, to implement connection/disconnection between the input power supply and the inductive element, and convert, by using the inductive element, the input power provided by the input power supply for the power converter into the output power of the load (The AZVS controller 172 controls the timing of switches S1 and S2 to regulate the converter output voltage, Vo, in the presence of fluctuations in input voltage and load, and to affect zero voltage switching of switches S1 and S2, i.e. to enable switches S1 and S2 to be turned on and off at substantially zero voltage, Col. 6; lines 57; Col. 7; lines 16) .”
However, Clarkin and Vinciarelli, whether taken alone or combination, do not teach or suggest the following novel features:
“the communications system, comprising a radio remote unit RRU and a power converter supplying power to the RRU, wherein the power converter is configured to control the unidirectional conduction circuit to be turned on before the first switch element is turned on in a preset power conversion cycle, so that a closed loop is formed between the unidirectional conduction circuit and the inductive element, to complete reverse recovery of the first diode before the first switch element is turned on, and reduce a reverse recovery loss of the first diode, wherein the power conversion cycle is duration between two adjacent time points at which the first switch element is turned off or duration between two adjacent time points at which the first switch element is turned on”, in combination with all the recited limitations of the claim 12.
Dependent claims 13 and 14 are also allowable because of claim dependencies to claim 12.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641